—Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered March 8,1995 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged with violating certain prison disciplinary rules. After a hearing, he was found guilty of only one of the charges, namely, creating a disturbance. In support of his claim that the administrative determination should be annulled, defendant asserts that the Hearing Officer was biased and improperly failed to ascertain the reason a certain witness refused to testify. Upon review of the record, we reject petitioner’s contentions. The Hearing Officer conducted the hearing in a fair and impartial manner. Moreover, inasmuch as the refusing witness’s testimony related to a charge of which petitioner was found not guilty, the Hearing Officer’s handling of this matter did not affect the administrative determination at issue. Lastly, the misbehavior report together with the testimony of the officer and the inmate witness provides substantial evidence in support of the determination. Accordingly, we find that Supreme Court properly dismissed the petition.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.